Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 28, 2019

The Court of Appeals hereby passes the following order:

A19A1089. PAUL KOZACHYN v. THE STATE.

      A jury found Paul Kozachyn and his co-defendants guilty of armed robbery,
kidnapping, false imprisonment, burglary, and aggravated assault stemming from a
home invasion. We affirmed Kozachyn’s convictions in 2001. Wilbanks v. State, 251
Ga. App. 248 (554 SE2d 248) (2001). In 2017, Kozachyn filed a pro se motion for an
out-of-time appeal. The trial court denied the motion, and Kozachyn filed this direct
appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Kozachyn already has had a direct appeal, he
is not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/28/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.